Petition for habeas corpus in this case was denied January 5, 1942. The petition alleged that the verdict and judgment of conviction were fatally defective. Section 7140, Compiled General Laws of 1927; McDonald v. Smith, 68 Fla. 77, 66 So. 430; Casey v. State, 116 Fla. 3, 156 So. 282, and that line of cases are relied on to support this contention.
It is sufficient to say that in so far as this case is concerned, the cases and the statute relied on have been superseded by the Criminal Procedure Act, Section 279 of which prescribes the form of indictment and 224 relates to the form of verdict that should be employed.
The indictment is in substantial compliance with the statute and the verdict is responsive to it. The indictment is shown to have been for murder in the first degree and verdict shows that such was the understanding of the jury. No other error is charged and it is not shown that the defendant was prejudiced by the verdict or the judgment.
Our former judgment is adhered to and the petition for rehearing is denied.
It is so ordered.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.